Exhibit 10.2
 
This Instrument was prepared by
and after recording return to:
 
Lane R. Moyer, Esq. (PAZ)
Vedder Price P.C.
222 North LaSalle Street
Suite 2600
Chicago, Illinois  60601
 
 
 

--------------------------------------------------------------------------------

 
MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING
 
THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (“Mortgage”) is granted as of May ___, 2015, by INNOVATIVE FOOD HOLDINGS,
INC., a Florida corporation, 28411 Race Track Road, Bonita Springs,
Florida  34135 (“Mortgagor”), to FIFTH THIRD BANK, an Ohio banking corporation,
having a mailing address at 999 Vanderbilt Beach Road, 7th Floor, Naples,
Florida  34108 (the “Lender”).
 
I.           RECITALS.
 
WHEREAS, Mortgagor is the owner and holder of fee simple title in and to all of
the real estate located in the County of Cook, State of Illinois, more fully
described in Exhibit A attached hereto and commonly known as 2528 South 27th
Avenue, Broadview, Illinois (collectively, the “Premises”) and the owner of the
Personal Property located thereon (as hereinafter defined), which Premises forms
a portion of the Property described below;
 
WHEREAS, Mortgagor together with the other Borrowers named therein have entered
into that certain Restated Loan Agreement dated as of November 26, 2013, and
that certain Joinder and Consent dated December 12, 2014, as amended by that
certain Amendment No. 1 to Restated Loan Agreement dated of even date herewith
(the “Amendment” and together with the Restated Loan Agreement and the Joinder
and Consent, as the same may be amended, restated, modified or otherwise
supplemented and in effect from time to time, hereinafter the “Loan Agreement”)
pursuant to which the Lender has agreed to make Loan 4 to the Borrowers in the
principal amount of NINE HUNDRED EIGHTY THOUSAND AND NO/100 DOLLARS
($980,000.00) (the “Loans”);
 
WHEREAS, certain repayment obligations with respect to Loan 4 are evidenced by
Note 4 made by Borrowers in favor of the Lender in the original principal amount
of $980,000.00 (as the same may be amended, increased, restated, modified or
otherwise supplemented and in effect from time to time, hereinafter collectively
referred to as the “Note”);
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the terms and provisions of the Note and Loan Agreement are hereby
incorporated by reference in this Mortgage, and capitalized terms used herein,
but not otherwise defined, shall have the meanings given to such terms in the
Loan Agreement;
 
WHEREAS, Mortgagor wishes to provide further assurance and security to the
Lender, and as a condition to the Lender executing the Amendment and funding
Note 4, the Lender is requiring that Mortgagor grant to the Lender a security
interest in and a first mortgage lien upon the Property (as hereinafter defined)
to secure the payment of Loan 4 and the other obligations of Mortgagor and
Borrowers under this Mortgage and Note 4 (collectively, the “Secured
Indebtedness”) and the performance of all terms, covenants, conditions,
provisions, agreements and liabilities contained in the Loan Agreement, the
Note, this Mortgage and other Loan Documents; and
 
WHEREAS, this Mortgage also secures the payment of and includes all amounts
owing with respect to all future or further advances of the Loans made pursuant
to the Loan Agreement as shall be made at all times, regardless of whether
proceeds of the Loans have or shall be disbursed by the Lender herein or its
successors or assigns to and for the benefit of Mortgagor, its successors or
assigns, to the same extent as if such future advances were made on the date of
the execution of this Mortgage.  The total amount of Secured Indebtedness
secured by this Mortgage may decrease or increase from time to time but the
total unpaid principal balance so secured at any one time shall not exceed
$1,960,000.00 together with interest thereon and any and all disbursements made
by the Lender for the payment of taxes or insurance premiums on the Property
covered by the lien of this Mortgage and for reasonable attorneys’ fees, loan
commissions, service charges, liquidated damages, expenses and court costs
incurred in the collection of any or all of such sums of money.  Such further or
future advances shall be considered obligatory advances, and the same shall bear
interest at the same rate as specified in the Loan Agreement.  The parties
hereby acknowledge and intend that all advances, including future advances
whenever hereafter made, shall be a lien from the time this Mortgage is
recorded.
 
II.           THE GRANT.
 
NOW, THEREFORE, in order to secure the payment of the Obligations and the
performance of all terms, covenants, conditions, provisions, agreements and
liabilities contained in the Loan Agreement, the Note, this Mortgage and in the
other Loan Documents and also to secure the payment of any and all Secured
Indebtedness, direct or contingent, that may now or hereafter become owing from
Borrowers to the Lender and the performance of all other obligations under the
Loan Documents, and in consideration of Ten and No/100 Dollars ($10.00) in hand
paid by Lender to Mortgagor, the Recitals above stated, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mortgagor GRANTS, BARGAINS, SELLS, ASSIGNS, RELEASES, ALIENS,
TRANSFERS, WARRANTS, DEMISES, CONVEYS and MORTGAGES to the Lender and its
successors and assigns forever, and grants to the Lender and its successors and
assigns forever a continuing security interest in and to, the Premises situate,
lying and being in the Village of Broadview, County of Cook, State of Illinois,
which is legally described in Exhibit A attached hereto and hereby made a part
hereof, and all of its estate, right, claim and interest therein, together with
the following described property, all of which other property is pledged
primarily on a parity with the Premises and not secondarily (the Premises and
the following described rights, interests, claims and property collectively
referred to as the “Property”):
 
 
2

--------------------------------------------------------------------------------

 
 
(a) all buildings, structures and other improvements of every kind and
description now or hereafter erected, situated, or placed upon the Premises (the
“Improvements”), together with any and all Personal Property (as defined in
Paragraph (i) below) and all attachments now or hereafter owned by Mortgagor and
located in or on, forming part of, attached to, used or intended to be used in
connection with, or incorporated in any such  Improvements, including all
extensions of, additions to, betterments, renewals of, substitutions for and
replacements for any of the foregoing;
 
(b) all claims, demands, right, title and interest of Mortgagor now owned or
hereafter acquired, including without limitation, any after-acquired title,
franchise, license, remainder or reversion, in and to any and all (i) land or
vaults lying within the right-of-way of any street, avenue, way, passage,
highway, or alley, open or proposed, vacated or otherwise, adjoining the
Premises; (ii) alleys, sidewalks, streets, avenues, strips and gores of land
belonging, adjacent or pertaining to the Premises or the Improvements;
(iii) storm and sanitary sewer, water, gas, electric, railway and telephone
services relating to the Premises and the Improvements; (iv) development rights,
air rights, water, water rights, water stock, gas, oil, minerals, coal and other
substances of any kind or character underlying or relating to the Premises or
any part thereof; and (v) tenements, hereditaments, easements, appurtenances,
other rights, liberties, reservations, allowances and privileges relating to the
Premises or the Improvements or in any way now or hereafter appertaining
thereto, including homestead and any other claims at law or in equity;
 
(c) all leasehold estates and right, title and interest of Mortgagor in any and
all leases, subleases, management agreements, arrangements, concessions or
agreements, written or oral, relating to the use and occupancy of the Premises
or the Improvements or any portion thereof, now or hereafter existing or entered
into (collectively “Leases”);
 
(d) all rents, issues, profits, royalties, revenue, advantages, income, avails,
claims against guarantors, all cash or security deposits, advance rentals,
deposits or payments given and other benefits now or hereafter derived directly
or indirectly from the Premises and Improvements under the Leases or otherwise
(collectively “Rents”);
 
(e) all right, title and interest of Mortgagor in and to all options to purchase
or lease the Premises or the Improvements or any portion thereof or interest
therein, or any other rights, interests or greater estates in the rights and
properties comprising the Property now owned or hereafter acquired by Mortgagor;
 
(f) any interests, estates or other claims of every name, kind or nature, both
in law and in equity, which Mortgagor now has or may acquire in the Premises and
Improvements or other rights, interests or properties comprising the Property
now owned or hereafter acquired;
 
(g) all rights of Mortgagor to any and all plans and specifications, designs,
drawings and other matters prepared for any construction on the Premises or
regarding the Improvements;
 
 
3

--------------------------------------------------------------------------------

 
 
(h) all rights of Mortgagor under any contracts executed by Mortgagor with any
provider of goods or services for or in connection with any construction
undertaken on or services performed or to be performed in connection with the
Premises or the Improvements;
 
(i) all right, title and interest of Mortgagor in and to all the following
tangible personal property (“Personal Property”) owned by Mortgagor and now or
at any time hereafter located in, on or at the Premises or the Improvements and
used or useful in connection therewith:
 
(i) all building materials and equipment located upon the Premises and intended
for construction, reconstruction, alteration, repair or incorporation in or to
the Improvements now or hereafter to be constructed thereon, whether or not yet
incorporated in such Improvements, (all of which shall be deemed to be included
in the Property upon delivery thereto);
 
(ii) all machines, machinery, fixtures, apparatus, equipment or articles used in
supplying heating, gas, electricity, air-conditioning, water, light, power,
plumbing, sprinkler, waste removal, refrigeration, ventilation, and all fire
sprinklers, alarm systems, protection, electronic monitoring equipment and
devices;
 
(iii) all window, structural, maintenance and cleaning equipment and rigs; and
 
(iv) all fixtures now or hereafter owned by Mortgagor and attached to or
contained in and used or useful in connection with the Premises or the
Improvements.  All such property owned by Mortgagor and placed by it on the
Premises or used in connection with the operation or maintenance shall, so far
as permitted by law, be deemed for the purposes of this Mortgage to be part of
the real estate constituting and located on the Premises and covered by this
Mortgage.  As to any of the property that is not part of such real estate or
does not constitute a “fixture,” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of Illinois (the
“Code”), this Mortgage shall be deemed to be a security agreement under the Code
for the purpose of creating hereby a security interest in property, which
Mortgagor hereby grants to the Lender, as “secured party” as defined in the
Code.  The enumeration of any specific items of Personal Property set forth
herein shall in no way exclude or be held to exclude any items of property not
specifically enumerated;
 
(j) all the estate, interest, right, title or other claim or demand which the
Mortgagor now has or may hereafter have or acquire with respect to (i) proceeds
of insurance in effect with respect to the Property and (ii) any and all awards,
claims for damages, judgments, settlements and other compensation made for or
consequent upon the taking by condemnation, eminent domain or any like
proceeding, or by any proceeding or purchase in lieu thereof, of the whole or
any part of the Property, including, without limitation, any awards and
compensation resulting from a change of grade of streets and awards and
compensation for severance damages (collectively “Awards”).
 
TO HAVE AND TO HOLD the Property hereby mortgaged and conveyed or so intended,
together with its rents, issues and profits, unto the Lender and its successors
and assigns, forever, for the uses and purposes herein set forth, subject,
however, only to the Permitted Encumbrances (hereinafter defined).
 
 
4

--------------------------------------------------------------------------------

 
 
The Mortgagor hereby covenants with the Lender and with the purchaser at any
foreclosure sale:  that at the execution and delivery hereof, Mortgagor owns the
Property and has good, indefeasible estate therein, in fee simple; that the
Property is free from all encumbrances and exceptions to title (and any claim of
any other person) other than those identified as Permitted Encumbrances (as such
term is defined in the Loan Agreement); that it has good and lawful right to
sell, mortgage and convey the Property; and that Mortgagor and its successors
and assigns shall forever warrant and defend the Property against all claims and
demands whatsoever.
 
If and when Borrowers have paid all of the Secured Indebtedness, and have
performed and observed all of the agreements, terms, conditions, provisions and
warranties contained herein and in the Loan Agreement and in all of the other
Loan Documents, and there exist no commitments of the Lender under the Loan
Documents which could give rise to Secured Indebtedness, then this Mortgage and
the estate, right and interest of the Lender shall cease and shall be released
at the cost of Mortgagor, but otherwise shall remain in full force and effect.
 
III.           GENERAL AGREEMENTS.
 
3.1 Payment of Indebtedness.  Mortgagor shall pay promptly and when due all
amounts owing in respect of the principal and interest on the indebtedness
evidenced by the Note and all other Secured Indebtedness at the times and in the
manner provided in the Loan Agreement, the Note, this Mortgage, or any of the
other Loan Documents.
 
3.2 Taxes.  The Mortgagor shall pay, before the same become delinquent or
subject to interest or penalties (except to the extent escrowed or contested in
good faith in accordance with the Note or the Loan Agreement), all charges,
liens and encumbrances which now are or may hereafter become a lien upon the
mortgaged premises or any part thereof including, but not limited to, all ground
or other rents, taxes, assessments, insurance premiums and utility rates.
 
3.3 Impositions.
 
(a) Mortgagor shall pay prior to the date any penalty for late payment shall be
incurred, all special taxes, special assessments, water charges, sewer charges,
and any other charges, fees, taxes, claims, levies, expenses, liens and
assessments, ordinary or extraordinary, governmental or nongovernmental,
statutory or otherwise (all of the foregoing being herein collectively referred
to as “Impositions”), that may be asserted against the Property or any part
thereof or interest therein.
 
(b)  Mortgagor may, in good faith and with reasonable diligence, contest the
validity or amount of any Impositions in accordance with the provisions of the
Loan Agreement.
 
(c) If Mortgagor fails to pay any such Impositions and in the absence of any
such contest by it, Lender may (but shall be under no obligation to) advance and
pay any sums required to pay any such Impositions and/or to secure the release
of any Lien therefor, and any sums so advanced by Lender shall constitute
Secured Indebtedness hereunder, shall be payable by Borrowers to the Lender, on
demand and, until paid, shall bear interest at the highest rate then applicable
under the Loan Agreement.  The Lender may do so according to any bill,
statement, or estimate procured from the appropriate public office without
inquiry into the accuracy or the validity of any Impositions, lien, sale,
forfeiture, or related title or claim.
 
 
5

--------------------------------------------------------------------------------

 
 
3.4 Insurance.
 
(a) The Mortgagor shall insure the Property in accordance with the terms of
Section 5.7 of the Loan Agreement.
 
(b) If the Property or any portion thereof shall be damaged or destroyed by any
casualty whatsoever, which damage or destruction is reasonably likely to cost
more than $25,000.00 to repair, Mortgagor shall promptly notify Lender in
writing of such fact.  In Mortgagor’s said written notice, Mortgagor shall
indicate: (i) whether the damage or destruction is covered by insurance; and
(ii) Mortgagor’s best estimate of the cost of restoring, repairing, replacing or
rebuilding (herein collectively called “Restoring”) the Property or part thereof
damaged or destroyed.
 
(c) In case of loss covered by insurance (“Insured Casualty”), the Lender (or,
after entry of decree of foreclosure, the purchaser at the foreclosure sale or
decree creditor, as the case may be) is hereby authorized at its option either
(i) to settle and adjust any claim under such policies with Mortgagor, or
(ii) to allow Mortgagor to agree with the insurance company or companies on the
amount to be paid upon the loss pursuant to the Loan Agreement.
 
(d) In the event of the occurrence of any Insured Casualty, the proceeds of
insurance shall, after deducting all costs and expenses (including attorneys’
fees) of collection, be applied, at Lender’s option, either toward replacing or
restoring the Premises, in a manner and on terms satisfactory to Lender, or
toward payment of the Secured Indebtedness.  Any proceeds applied to the payment
of Secured Indebtedness shall be applied in accordance with the Loan
Agreement.  In no event shall such application relieve Borrowers from payment in
full of all installments of principal and interest which thereafter become due
in the order of maturity thereof.
 
3.5 Condemnation and Eminent Domain.  Mortgagor shall give the Lender prompt
notice of all proceedings, instituted or threatened, seeking condemnation or a
taking by eminent domain or like process (herein collectively called “Taking”),
of all or any part of the Property or affecting any related easement or
appurtenance (including severance of, consequential damage to, or change in
grade of streets), and shall deliver to the Lender copies of any and all papers
served in connection with any such proceeding.
 
(a) Mortgagor hereby assigns, transfers and sets over unto the Lender the entire
proceeds of any and all Awards resulting from any Taking.  The Lender is hereby
authorized to collect and receive from the condemnation authorities all Awards
and is further authorized to give appropriate receipts and acquittances.
 
(b) Lender shall apply any Award upon the Secured Indebtedness in accordance
with the terms of the Loan Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
(c) No interest shall be payable by Lender on account of any Award at any time
held by the Lender.
 
3.6 Maintenance of Property.  Mortgagor shall:
 
(a) promptly repair, restore, replace or rebuild any portion of the Property
which may become damaged, destroyed, altered, removed, severed, or demolished,
whether or not proceeds of insurance are available or sufficient for the
purpose, with replacements at least equal in quality and condition as previously
existed, free from any security interest in, encumbrances on or reservation of
title thereto.
 
(b) keep the Property in good condition and repair, without waste, and free from
mechanics’, materialmen’s or like liens or claims except for the Permitted
Encumbrances (defined in the Loan Agreement), subject to Mortgagor’s rights to
contest such Liens in accordance with the Loan Agreement.
 
(c) not make any material alterations in the Property, except as required by law
or municipal ordinance or in the ordinary course of business.
 
3.7 Prohibited Liens and Transfers.
 
(a) Mortgagor shall not create, suffer, or permit to be created or filed against
the Property any mortgage lien or other lien superior or inferior, other than
Permitted Encumbrances, to the lien created by this Mortgage.  Mortgagor may
contest any lien claim arising from any work performed, material furnished, or
obligation incurred by Mortgagor upon furnishing the Lender, security and
indemnification reasonably satisfactory to the Lender for the final payment and
discharge of the lien.
 
(b) Mortgagor may not sell, lease or convey all or any part of the Property or
any interest therein.
 
3.8 Stamp Taxes.  If at any time the United States government, or any federal,
state, or municipal governmental subdivision, requires Internal Revenue or other
documentary stamps or levies any tax on this Mortgage or on the Note, or
requires payment of any tax in the nature of or comparable to the United States
Interest Equalization Tax on the Secured Indebtedness, then Mortgagor shall pay
such tax, including interest and penalties, in the required manner.
 
3.9 Change in Tax Laws.  In the event of the enactment, after the date of this
Mortgage, of any law of the United States of America, or any state or political
subdivision thereof, (i) deducting from the value of the Premises, for the
purpose of taxation, the amount of any lien thereon; (ii) imposing upon the
Lender the payment of all or any part of the taxes, assessments, charges or
liens hereby required to be paid by Mortgagor, or (iii) changing in any way the
laws relating to the taxation of mortgages or debts secured by mortgages or
Mortgagor’s interest in the Property, or the manner of collection of taxes, so
as to affect this Mortgage or the Secured Indebtedness; then Mortgagor, upon
demand by the Lender, shall pay such taxes, assessments, charges, or liens or
reimburse the Lender, therefor.  Nothing contained in this Section 3.9 shall be
construed as obligating Mortgagor to pay any portion of the Lender’s federal or
state income or corporate franchise tax.
 
 
7

--------------------------------------------------------------------------------

 
 
3.10 Assignment of Leases and Rents.  All right, title, and interest of
Mortgagor in and to all present leases affecting the Property and including and
together with any and all future leases, written or oral, upon all or any part
of the Property and together with all of the rents, income, receipts, revenues,
issues, avails and profits from or due or arising out of the Property are hereby
transferred and assigned simultaneously herewith to the Lender as further
security for the payment of the Secured Indebtedness.  All future leases
affecting the Property shall be submitted by Mortgagor to Lender for its
approval prior to execution.  Each lease shall be subordinate to this
Mortgage.  It is the intention of Mortgagor that this assignment contained in
this paragraph shall be a present assignment; however, it is expressly
understood and agreed, anything to the contrary notwithstanding, that Lender
shall not exercise any of the rights or powers conferred upon it by this
paragraph until an Event of Default shall exist under this Mortgage.  From time
to time, Mortgagor shall furnish the Lender with executed copies of each of the
leases and with estoppel letters from each tenant under each of the leases,
which estoppel letters shall be in a form reasonably satisfactory to the Lender
and shall be delivered within ten (10) days after the Lender’s written demand,
or as otherwise provided in such leases.
 
Following the occurrence of an Event of Default under this Mortgage, (a) the
Lender shall have the rights and powers as are provided herein and (b) this
Mortgage shall constitute a direction to each lessee under the leases and each
guarantor thereof, if any, to pay all rents directly to the Lender without proof
of the Event of Default under this Mortgage.
 
If Mortgagor, as lessor under any Lease, shall neglect or refuse to perform,
observe and keep all of the covenants, provisions and agreements contained in
such lease, then the Lender may perform and comply with any such lease
covenants, agreements and provisions.  All verifiable costs and expenses
incurred by the Lender in complying with such covenants, agreements, and
provisions shall constitute indebtedness secured hereby and shall be payable
upon demand with interest at the Default Rate.
 
The Lender shall not be obligated to perform or discharge any obligation, duty
or liability under any lease, and Mortgagor shall and does hereby agree, except
to the extent of Lender’s gross negligence or willful misconduct, to indemnify
and hold the Lender harmless of and from any and all liability, loss or damage
which it may or might incur under any lease or under or by reason of its
assignments and of and from any and all claims and demands whatsoever which may
be asserted against it by reason of all alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants or agreements
contained in such lease.  Should the Lender incur any such liability, loss or
damage under any lease or under or by reason of its assignment, or in the
defense of any claims or demands, the amount thereof, including costs, expenses
and reasonable attorneys’ fees, shall be secured hereby.  Mortgagor shall
reimburse the Lender therefor immediately upon demand with interest payable at
the Default Rate.  Mortgagor covenants and agrees that upon the date hereof it
shall execute and deliver to the Lender a certified rent roll listing all
tenants and occupants currently leasing, using or occupying any part or portion
of the Premises, and to the best of Mortgagor’s knowledge, such rent roll
contains true, complete and accurate information as to all matters described
therein.
 
3.11 Fixture Filing.  With respect to all fixtures located on the Property, the
filing hereof in the real estate records of the county in which such Property is
located shall operate from the time of filing as a fixture filing with respect
to such Property, and the following information is applicable for the purpose of
such fixture filing:
 
 
8

--------------------------------------------------------------------------------

 
 
Name and Address of the Debtor:
 
The Mortgagor having the address described in the Preamble hereof.
 
The Mortgagor is a corporation organized under the laws of the State of Florida
whose Organization Number is ________.
 
 
Name and Address of the Secured Party:
 
The Lender having the address described in the Preamble hereof, from which
address information concerning the security interest may be obtained.
This Financing Statement covers the following types or items of property:
 
The Property.
 
This instrument covers goods or items of personal property which are or are to
become Fixtures upon the Property.  The name of the record owner of the Property
on which such Fixtures are or are to be located is the Mortgagor.



3.12 Uniform Commercial Code.  This Mortgage constitutes a Security Agreement as
that term is used in the Code with respect to:  (i) all sums at any time on
deposit for the benefit of the Lender pursuant to any of the provisions of this
Mortgage; and (ii) any part of the Property which may or might now or hereafter
be or be deemed to be personal property, fixtures or property (including all
replacements, additions and substitutions) other than real estate (collectively
“Collateral”).  All of Mortgagor’s right, title and interest in the Collateral
is hereby assigned to the Lender to secure the payment of the Secured
Indebtedness and the performance of all of Mortgagor’s obligations.  All of the
terms, provisions, conditions and agreements contained in this Mortgage apply to
the Collateral as fully and to the same extent as to any other property
comprising the Property.
 
At any time after an  Event of Default under this Mortgage has occurred and is
continuing, the Lender shall have the remedies of a Secured Party under the
Code, including without limitation the right to take immediate and exclusive
possession of the Collateral or any part thereof.
 
The remedies of the Lender hereunder are cumulative and the exercise of any one
or more of the remedies provided for herein or under the Code shall not be
construed as a waiver of any of the other remedies of the Lender, including
having the Collateral deemed part of the realty upon any foreclosure so long as
any part of the Secured Indebtedness remains unsatisfied.  To the extent
permitted by applicable law, the security interest created hereby is
specifically intended to cover and include all leases between the Mortgagor, as
lessor, and various tenants, as lessee, including all extensions and renewals of
the lease terms, as well as any amendments to or replacements of the leases,
together with all of the right, title and interest of the Mortgagor as lessor,
including, without limiting the generality of the foregoing, following the
occurrence and during the continuance of an Event of Default under this
Mortgage, the present and continuing right to:  (i) make claim for, collect,
receive and receipt for any and all of the rents, and moneys payable as damages
or in lieu of the rents and moneys payable as the purchase price of the Property
or any part thereof or claims for money and other sums of money payable or
receivable thereunder howsoever payable; and (ii) bring actions and proceedings
thereunder or for the enforcement thereof, and to do any and all things which
Mortgagor or any lessor is or may become entitled to do under the leases.
 
 
9

--------------------------------------------------------------------------------

 
 
3.13 Releases.  Without notice and without regard to the consideration therefor,
and to the existence at that time of any inferior liens, the Lender may release
from the lien created hereby all or any part of the Property, or release from
liability any person obligated to repay any Secured Indebtedness, without
affecting the liability of any party to any of the Note, this Mortgage, or any
of the other Loan Documents (including without limitation any guaranty given as
additional security) and without in any way affecting the priority of the lien
created hereby.  The Lender may agree with any liable party to extend the time
for payment of any part or all of the Secured Indebtedness.  Such agreement
shall not in any way release or impair the lien created by this Mortgage or
reduce or modify the liability of any person or entity obligated personally to
repay the Secured Indebtedness, but shall extend the lien created by this
mortgage as against the title of all parties having any interest, subject to the
Secured Indebtedness in the Property.
 
3.14 Further Assurances.  Mortgagor agrees that, upon request of the Lender,
from time to time, it will, at Mortgagor’s sole cost and expense, execute,
acknowledge and deliver all such additional instruments and further assurances
of title and will do or cause to be done all such further acts and things as may
reasonably be necessary to fully effectuate the intent of this Mortgage,
including without limitation, reimbursing the Lender for the costs of appraisals
of the Property, to the extent that the Lender reasonably determines in good
faith that such appraisals are required by any law or any governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any interpretation thereof, and any rules promulgated to implement such
provisions.  In the event that Mortgagor shall fail to do any of the foregoing,
the Lender may, after ten (10) days’ written notice to the Mortgagor, in its
sole discretion, do so in the name of Mortgagor.
 
IV.           EVENT OF DEFAULT AND REMEDIES.
 
4.1 Event of Default.  The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default” under
this Mortgage:
 
(a) The occurrence of an “Event of Default,” as such term is defined in Article
VII of the Loan Agreement;
 
(b) Failure of Mortgagor to perform, keep or observe any covenant, agreement,
representation, warranty or other provision contained in this Mortgage; or
 
(c) Failure of Borrowers to pay when due any amounts payable to Lender under
Note 4.
 
4.2 Acceleration of Maturity.  Following the occurrence of an Event of Default,
the Secured Indebtedness shall become due and payable in accordance with the
terms of the Loan Agreement.  Upon acceleration, the Lender may immediately
proceed to foreclose this Mortgage and/or exercise any right, power or remedy
provided by this Mortgage or any of the other Loan Documents or by law or in
equity conferred and pursue all remedies afforded to a mortgagee under and
pursuant to applicable law.
 
 
10

--------------------------------------------------------------------------------

 
 
4.3 Remedies Cumulative and Non-Waiver.  No remedy or right of the Lender
hereunder or under the Note, or any of the Loan Documents or otherwise, or
available under applicable law, shall be exclusive of any other right or
remedy.  Each such remedy or right shall be in addition to every other remedy or
right now or hereafter existing under any such document or under applicable
law.  No delay in the exercise of, or omission to exercise, any remedy or right
accruing on the occurrence of any Event of Default shall impair any such remedy
or right or be construed to be a waiver of any such Event of Default or an
acquiescence therein, nor shall it affect any subsequent Event of Default of the
same or a different nature, nor shall it extend or affect any grace
period.  Every remedy or right may be exercised concurrently or independently,
when and as often as may be deemed expedient by the Lender.  All obligations of
the Mortgagor, and all rights, powers and remedies of the Lender shall be in
addition to, and not in limitation of, those provided by law or in the Note or
contained in any of the Loan Documents or any other written agreement or
instrument relating to any of the Secured Indebtedness or any security therefor.
 
4.4 Litigation Expenses.  In any proceeding to foreclose the lien of this
Mortgage or enforce any other remedy of the Lender under the Loan Agreement, the
Note, this Mortgage, or the other Loan Documents, or in any other proceeding in
connection with any of the Loan Documents or any of the Property in which the
Lender is named as a party, there shall be allowed and included, as additional
indebtedness in the judgment or decree resulting all related expenses paid or
incurred by or on behalf of the Lender.  Such expenses shall include: reasonable
attorney’s fees, appraiser’s fees, outlays for documentary and expert evidence,
stenographer’s charges, publication costs, survey costs, environmental
inspection and report costs, and costs of procuring all abstracts of title,
title searches and examinations, title insurance policies, and any similar data
and assurances with respect to title to the Property as the Lender may deem
reasonably necessary either to prosecute or defend in such proceeding or to
evidence to bidders at any sale pursuant to such decree the true condition of
the title to or value of the Premises or the Property.  All foregoing expenses,
and such expenses as may be incurred in the protection of any of the Property
and the maintenance of the lien of this Mortgage, including the reasonable fees
of any attorney employed by the Lender in any litigation affecting the Loan
Agreement, the Note, this Mortgage, or the Property, or in preparation for the
commencement or defense of any proceeding or threatened suit or proceeding
(which may be estimated as to items to be expended after entry of such judgment
or decree), shall be due and payable by Mortgagor upon demand with interest
thereon at the Default Rate.
 
 
11

--------------------------------------------------------------------------------

 
 
4.5 Lender’s Performance of Mortgagor’s Obligations.  Following the occurrence
of an Event of Default and subject to the provisions of the Loan Agreement, the
Lender either before or after acceleration of the Secured Indebtedness or the
foreclosure of the lien hereof and during the period of redemption, if any, may,
but shall not be required to, make any payment or perform any act herein, in the
Note, any of the Loan Documents or any document or instrument related thereto
which is required of Mortgagor (whether or not Mortgagor is personally liable
therefor) in any form and manner deemed expedient to the Lender.  Lender may,
but shall not be required to, make full or partial payments of principal or
interest on any permitted prior mortgage or encumbrances and purchase,
discharge, compromise or settle any tax lien or other prior lien or title or
claim thereof, or redeem from any tax sale or forfeiture affecting the Premises,
or contest any Impositions and may, but shall not be required to, complete
construction, furnishing and equipping of the Improvements upon the Premises and
rent, operate and manage the premises and such Improvements and pay operating
costs and expenses, including management fees, of every kind and nature in
connection therewith, so that the Premises and Improvements shall be operational
and usable for their intended purposes. All monies paid for any of the purposes
herein authorized, and all expenses paid or incurred in connection therewith,
including reasonable attorneys’ fees and any other monies advanced by the Lender
to protect the Premises and the lien hereof, or to complete construction,
furnishing and equipping or to rent, operate and manage the Premises and such
Improvements or to pay any such operating costs and expenses thereof or to keep
the Premises and Improvements operational and usable for their intended
purposes, shall constitute Secured Indebtedness, whether or not they exceed the
amount of the Note, and shall become due and payable upon demand and with
interest thereon at the Default Rate.  The Lender in making any payment hereby
authorized:  (a) for the payment of Impositions, may do so according to any
bill, statement or estimate, without inquiry into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof; (b) for the
purchase, discharge, compromise or settlement of any other prior lien, may do so
without inquiry as to the validity or amount of any claim or lien which may be
asserted; or (c) for the completion of construction, furnishing or equipping of
the Improvements on the Premises or the rental, operation or management of the
Premises or the payment of operating cost and expenses thereof, may do so in
such amounts and to such persons as the Lender may deem appropriate and may
enter into such contracts therefor as the Lender may deem appropriate to the
extent necessary to keep the Premises and Improvements operational and usable
for their intended purposes or may perform the same itself.
 
All advances, disbursements and expenditures (collectively “Advances”) made by
the Lender after an Event of Default, before and during foreclosure, prior to
sale, and where applicable, after sale, for the following purposes, including
interest thereon at the rate of default as set forth in the Loan Agreement, are
hereinafter referred to as “Protective Advances” and shall have the benefit of
all applicable provisions of the Illinois Mortgage Foreclosure Act, 735 ILCS
5/15 1101 et. seq. (the “Act”):
 
(1) Advances pursuant to this Section 4.5.
 
(2) Any amount expended by the Lender in Restoring the Property to the extent
necessary to keep the Premises and Improvements operational and usable for their
intended purposes in excess of the actual or estimated proceeds of insurance or
condemnation, which excess shall constitute additional Secured Indebtedness;
 
(3) Advances in accordance with the terms of this mortgage to:  (a) protect,
preserve or restore the mortgaged real estate; (b) preserve the lien of this
Mortgage or the priority thereof; or (c) enforce this Mortgage;
 
(4) When due installments of real estate taxes and other impositions; other
obligations authorized by this Mortgage; or with court approval, any other
amounts in connection with other liens, encumbrances or interests reasonably
necessary to preserve the status of title, all as referred to in this Section
4.5 of this Mortgage;
 
 
12

--------------------------------------------------------------------------------

 
 
(5) Reasonable attorneys’ fees and other costs incurred in connection
with:  (a) the exercise of the Lender’s rights to make Protective Advances;
(b) the foreclosure of this Mortgage; (c) any other litigation or administrative
proceeding relating to the Property to which Lender may be or become or be
threatened or contemplated to be a party, without fault on its part, including
probate and bankruptcy proceedings; or (d) in the preparation for the
commencement or defense of any such suit or proceeding; including filing fees,
appraisers’ fees, outlays for documents and expert evidence, witness fees,
stenographer’s charges, publication costs, survey costs, environmental
inspection and report costs, and costs (which may be estimated as to items to be
expended after entry of judgment) of procuring all such abstracts of title,
title charges and examinations, foreclosure minutes, title insurance policies,
appraisals, and similar data and assurances with respect to title and value as
the Lender may deem reasonably necessary either to prosecute or defend such suit
or, in case of foreclosure, to evidence to bidders at any sale which may be had
pursuant to the foreclosure judgment the true condition of the title to or the
value of the Property;
 
(6) Payment by the Lender of any Impositions as may be required by this
Mortgage;
 
(7) The Lender’s Advances of any amount required to make up a deficiency in
deposits for installments of Impositions as may be required by this Mortgage;
 
(8) Expenses incurred and expenditures made by the Lender for any one or more of
the following:  (a) premiums upon casualty and liability insurance made by
Lender whether or not Lender or a receiver is in possession, if reasonably
required without regard to the limitation to maintaining insurance in effect at
the time any receiver or mortgagee takes possession of the Property;
(b) expenditures in connection with Restoring the Property to the extent
necessary to keep the Premises and Improvements operational and usable for their
intended purposes in excess of available insurance proceeds or condemnation
awards; (c) payments required or deemed by Lender to be for the benefit of the
Property or required to be made by the owner of the Property under any grant or
declaration of easement, easement agreement, agreement with any adjoining land
owners or instruments creating covenants or restrictions for the benefit of or
affecting the Property; (d) operating deficits incurred by Lender in possession
or reimbursed by Lender to any receiver; and (e) all amounts paid to any public
authority for the use or occupancy of any street, alley, or public way relative
to the Property.
 
All Protective Advances shall constitute Secured Indebtedness and shall become
immediately due and payable without notice and with interest thereon until paid
at the Default Rate.  This Mortgage shall be a lien for all Protective Advances
as to subsequent purchasers and judgment creditors from the time the Mortgage is
recorded.
 
4.6 Right of Possession.  In any case in which the Lender has a right to
institute foreclosure proceedings (whether or not the entire principal sum
secured hereby becomes immediately due and payable or whether before or after
the institution of foreclosure proceedings or whether before or after judgment
thereunder and at all times until the confirmation of sale) and upon the
Lender’s request to the court, Mortgagor shall, immediately upon the Lender’s
demand, surrender to the Lender, and the Lender shall be entitled to take,
actual possession of the Property or any part thereof, personally or by its
Lender or attorneys.  The Lender may enter upon and take and maintain possession
or may apply to the court in which a foreclosure is pending to be placed in
possession of all or any part of the Property, together with all documents,
books, records, papers, and accounts of Mortgagor or the then owner of the
Property relating thereto.  The Lender may exclude Mortgagor, such owner, and
any agents and servants from the Property.  As attorney-in-fact or agent of
Mortgagor or such owner, or in its own name, the Lender may hold, operate,
manage, and control all or any part of the Property and conduct the business
thereof, either personally or by its agents.  The Lender shall have full power
to use such measures, legal or equitable, as it may deem proper or necessary to
enforce the payment or security of the rents, issues, deposits, profits, and
avails of the Property, including actions for recovery of rent, actions in
forcible detainer, and actions in distress for rent, all without notice to
Mortgagor.
 
 
13

--------------------------------------------------------------------------------

 
 
4.7 Priority  of  Rent  Payments.  Any rents, issues, deposits, profits, and
avails of the Property received by the Lender after taking possession of the
Property, or pursuant to any assignment to the Lender under the provisions of
this Mortgage or any of the other Loan Documents, shall be applied as provided
under the Act or, in the case of a receivership, as the court may determine.
 
4.8 Appointment of Receiver.  Upon, or at any time after, the filing of a
complaint to foreclose this Mortgage, the court in which such complaint is filed
shall appoint a receiver of the Property whenever the Lender when entitled to
possession so requests.  Such receiver shall have all powers and duties
prescribed by applicable law, including the power to make leases to be binding
upon all parties, including the Mortgagor after redemption, the purchaser at a
sale pursuant to a judgment of foreclosure and any person acquiring an interest
in the mortgaged real estate after entry of a judgment of foreclosure.  In
addition, such receiver shall also have the following powers:  (a) to extend or
modify any then existing leases, which extensions and modifications may provide
for terms to expire, or for options to lessees to extend or renew terms to
expire, beyond the maturity date of the Secured Indebtedness and beyond the date
of the issuance of a deed or deeds to a purchaser or purchasers at a foreclosure
sale, it being understood and agreed that any such leases, and the options or
other such provisions to be contained therein, shall be binding upon Mortgagor
and all persons whose interests in the Property are subject to the lien hereof
and upon the purchaser or purchasers at any foreclosure sale, notwithstanding
any redemption, discharge of the mortgage indebtedness, satisfaction of any
foreclosure judgment, or issuance of any certificate of sale or deed to any
purchaser; and (b) all other powers which may be necessary or are usual in such
cases for the protection, possession, control, management and operation of the
Property during the whole of the period of receivership.  The court from time to
time, either before or after entry of judgment of foreclosure, may authorize the
receiver to apply the net income in his hands in payment in whole or in part
of:  (a) the Secured Indebtedness, or any amounts included in any judgment of
foreclosure or supplemental judgment or other item for which the Lender is
authorized to make a Protective Advance, and (b) the deficiency in case of a
sale and deficiency.
 
4.9 Foreclosure Sale.  In the event of any foreclosure sale, the Property may be
sold in one or more parcels.  The Lender may be the purchaser at any foreclosure
sale.
 
4.10 Application of Proceeds.  The proceeds of any foreclosure sale of the
Property shall be distributed and applied in accordance with the Loan Documents,
subject to applicable law.
 
 
14

--------------------------------------------------------------------------------

 
 
4.11 Insurance Upon Foreclosure.  In case of an insured loss after foreclosure
proceedings have been instituted, the proceeds of any insurance policy or
policies, if not applied in restoring the Property shall be used to pay the
amount due in accordance with any decree of foreclosure that may be entered in
any such proceedings, and the balance, if any, shall be paid as the court may
direct.  In case of the foreclosure of this Mortgage, the court in its judgment
may provide that the judgment creditor may cause a new or additional loss clause
to be attached to each of said policies making the loss thereunder payable to
said judgment creditor; and any such foreclosure judgment may further provide,
unless the right of redemption has been waived, that in case of redemption under
said judgment, pursuant to the Act, then, and in every such case, the redemptory
may cause the preceding loss clause attached to each insurance policy to be
canceled and a new loss clause to be attached thereto, making the loss
thereunder payable to such redemptory.  In the event of foreclosure sale, the
Lender is hereby authorized, but not required, without the consent of Mortgagor,
to assign or cause a receiver to assign any and all insurance policies to the
purchaser at the sale, or to take such other action as the Lender may deem
advisable, to cause the interest of such purchaser to be protected by any of the
said insurance policies.
 
4.12 WAIVER OF STATUTORY RIGHTS.  MORTGAGOR SHALL NOT APPLY FOR OR AVAIL ITSELF
OF ANY APPRAISEMENT, VALUATION, REDEMPTION, STAY, EXTENSION, OR EXEMPTION LAWS,
OR ANY SO-CALLED “MORATORIUM LAWS,” NOW EXISTING OR HEREAFTER ENACTED, IN ORDER
TO PREVENT OR HINDER THE ENFORCEMENT OR FORECLOSURE OF THIS MORTGAGE, AND
MORTGAGOR HEREBY WAIVES THE BENEFIT OF SUCH LAWS.  MORTGAGOR, FOR ITSELF AND ALL
WHO MAY CLAIM THROUGH OR UNDER IT, WAIVES ANY AND ALL RIGHTS TO HAVE THE
PROPERTY AND ESTATES COMPRISING THE PROPERTY MARSHALED UPON ANY FORECLOSURE OF
THE LIEN OF THIS MORTGAGE, AND AGREES THAT ANY COURT HAVING JURISDICTION TO
FORECLOSE SUCH LIEN MAY ORDER THE PROPERTY SOLD IN ITS ENTIRETY.  MORTGAGOR
FURTHER WAIVES ANY AND ALL RIGHTS OF REDEMPTION FROM FORECLOSURE AND FROM SALE
UNDER ANY ORDER OR DECREE OF FORECLOSURE OF THE LIEN CREATED BY THIS MORTGAGE,
FOR ITSELF AND ON BEHALF OF:  (i) ANY TRUST ESTATE OF WHICH THE PREMISES ARE A
PART, ALL BENEFICIALLY INTERESTED PERSONS; (ii) EACH AND EVERY PERSON ACQUIRING
ANY INTEREST IN THE PROPERTY OR TITLE TO THE PREMISES SUBSEQUENT TO THE DATE OF
THIS MORTGAGE; AND (iii) ALL OTHER PERSONS TO THE EXTENT PERMITTED BY ILLINOIS
LAW.
 
V.           MISCELLANEOUS.
 
5.1 Notices.  Any notice that the Lender or Mortgagor may desire or be required
to give to the other shall be in writing and shall be mailed or delivered in the
manner set forth in the Loan Agreement.  Except as otherwise specifically
required, notice of the exercise of any right or option granted to the Lender by
this Mortgage is not required to be given.
 
 
15

--------------------------------------------------------------------------------

 
 
5.2 Time of Essence.  Time is of the essence of this Mortgage.
 
5.3 Covenants Run with Land.  All of the covenants of this Mortgage shall run
with the land constituting the Premises.
 
5.4 GOVERNING LAW.  THIS MORTGAGE SHALL BE CONSTRUED AND ENFORCED ACCORDING TO
THE INTERNAL LAWS OF THE STATE OF ILLINOIS (WITHOUT REFERENCE TO CONFLICTS OF
LAWS PROVISIONS THEREOF).
 
5.5 Rights and Remedies Cumulative.  All rights and remedies in this Mortgage
are cumulative.  The holder of the Note and of every other obligation secured
hereby may recover judgment, issue execution therefor, and resort to every other
right or remedy available at law or in equity, without first exhausting and
without affecting or impairing the security of any right or remedy.
 
5.6 Severability.  If any provision of this Mortgage, or any paragraph,
sentence, clause, phrase, or word, or their application, in any circumstance, is
held invalid, the validity of the remainder of this Mortgage shall be construed
as if such invalid part were never included.
 
5.7 Non-Waiver.  Unless expressly provided in this Mortgage to the contrary, no
consent or waiver, express or implied, by any party, to or of any breach or
default by any other party shall be deemed a consent to or waiver of the
performance by such defaulting party of any other obligations or the performance
by any other party of the same, or of any other, obligations.
 
5.8 Headings.  The headings of sections and paragraphs in this Mortgage are for
convenience or reference only and shall not be construed in any way to limit or
define the content, scope, or intent of the provisions.
 
5.9 Grammar.  As used in this Mortgage, the singular shall include the plural,
and masculine, feminine, and neuter pronouns shall be fully interchangeable,
where the context so requires.
 
5.10 Trust.  If title to the Property or any part thereof is now or hereafter
becomes vested in a trustee, any prohibition or restriction against the creation
of any lien on the Property shall be construed as a similar prohibition or
restriction against the creation of any lien on or security interest in the
beneficial interest of such trust.
 
5.11 Successors  and  Assigns.  This Mortgage shall be binding upon Mortgagor,
its successors, assigns, legal representatives, and all other persons or
entities claiming under or through Mortgagor.  “Mortgagor,” when used herein,
shall include all such persons and entities and any others liable for the
payment of the Secured Indebtedness, or any part thereof, whether or not they
have executed the Note or this Mortgage.
 
5.12 Mortgagee in Possession.  Nothing contained in this Mortgage shall be
construed as constituting Lender as a mortgagee in possession in the absence of
the actual taking of possession of the Property.
 
 
16

--------------------------------------------------------------------------------

 
 
5.13 Business Loan Recital/Statutory Exemptions.  Mortgagor acknowledges and
agrees that (a) the proceeds of Loan 4 will be used in conformance with
subparagraph (1)(1) of Section 4 of the Interest Act (815 ILCS 205/0.01 et
seq.); (b) that the Obligations secured hereby constitute a business loan which
comes within the purview of said Section 4; and (c) that Loan 4 is an exempted
transaction under the Truth-in-Lending Act, 15 U.S.C. Sec. 1601 et seq.
 
5.14 No Agricultural or Residential Real Estate.  Mortgagor acknowledges and
agrees that the transaction of which this Mortgage is a part is a transaction
which does not include either agricultural real estate (as defined in
Section 5/15-1201 of the Act) or residential real estate (as defined in
Section 5/15-1219 of the Act).
 
5.15 Illinois Collateral Protection Act.  Unless Mortgagor provides the Lender
with evidence of the insurance coverage required by Mortgagor’s agreement with
the Lender, Lender may purchase insurance at Mortgagor’s expense to protect
Lender’s interests in the collateral.  This insurance may, but need not, protect
Mortgagor’s interests.  The coverage that Lender purchases may not pay any claim
that Mortgagor makes or any claim that is made against Mortgagor in connection
with the collateral.  Mortgagor may later cancel any insurance purchased by
Lender, but only after providing the Lender with evidence that Mortgagor has
obtained insurance as required by their agreement.  If the Lender purchases
insurance for the collateral, Mortgagor will be responsible for the costs of
that insurance, including interest and any other charges Lender may impose in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance.  The costs of the insurance may be
added to Mortgagor’s total outstanding balance or obligation.  The costs of the
insurance may be more than the cost of insurance Mortgagor may be able to obtain
on Mortgagor’s own.  In the event the Lender, in its reasonable discretion,
determines that any insurance provided by Mortgagor does not comply with the
insurance requirements set forth herein, then the Lender may, at any time and at
its own discretion, procure and substitute for any and all of the policies of
insurance deposited as aforesaid such other policy or policies of insurance, in
such amount and carried with such company as it may determine, and the cost
therefor shall be repaid to the Lender by Mortgagor upon demand.  Mortgagor
shall furnish to the Lender, upon request, estimates or appraisals of insurable
value, without cost to the Lender, such as are regularly and ordinarily made by
insurance companies to determine the then replacement cost of the building or
buildings and improvements on the Real Estate.  Mortgagor shall not carry
separate insurance concurrent in kind or form, and contributing in the event of
any loss, with any insurance required hereunder.
 
5.16 Incorporation of Loan Agreement.  The terms of the Loan Agreement are
incorporated by reference herein as though set forth in full detail.  In the
event of any conflict between the terms and provisions of this Mortgage and the
Loan Agreement, the terms and provisions of the Loan Agreement shall control.
 
(Signature page follows)
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
Signature Page to Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing
 
 
IN WITNESS WHEREOF, Mortgagor has duly signed and delivered this Mortgage as of
the date first above written.
 
MORTGAGOR:
INNOVATIVE FOOD INNOVATIONS, INC.,
a Florida corporation
 
By:                                                                    
             
Justin Wiernasz, its President
 
   



 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Notary Page to Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing
 


 
STATE OF ___________________  )
                                                                  
)           SS.
COUNTY OF _________________   )
 


 
I, ___________________, a Notary Public, in and for said County, in the State
aforesaid, DO HEREBY CERTIFY that Justin Wiernasz is the President of INNOVATIVE
FOOD HOLDINGS, INC., a Florida corporation, is personally known to me to be the
same person whose name is subscribed to the foregoing instrument and as such, he
appeared before me this day in person and acknowledged that he signed and
delivered said instrument as his own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.
 
GIVEN under my hand and Notarial Seal, this ___ day of _____________, 2015.


[SEAL]
                                                                                                  
Notary Public
 
 
My commission expires:                                                    

 
 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Legal Description
 
PARCEL 1


THE NORTH 194.0 FEET OF THE SOUTH 630 FEET OF THE WEST 300 FEET OF THAT PART OF
THE EAST 1/2 OF THE NORTHEAST 1/4 OF SECTION 21, TOWNSHIP 39 NORTH, RANGE 12,
EAST OF THE THIRD PRINCIPAL MERIDIAN, LYING EAST OF AND ADJOINING THE EASTERLY
RIGHT OF WAY LINE OF THE INDIANA HARBOR BELT RAILROAD COMPANY, IN COOK COUNTY,
ILLINOIS.


EASEMENT PARCEL


A NON-EXCLUSIVE EASEMENT FOR THE BENEFIT OF PARCEL 1 OVER THE APPROXIMATELY 13.5
FOOT EASEMENT PARCEL AS CREATED BY AND MORE SPECIFICALLY DESCRIBED IN THAT
CERTAIN EASEMENT AGREEMENT DATED MAY ___, 2015, MADE BY 27TH AVENUE CORPORATION,
AN ILLINOIS CORPORATION, AS GRANTOR, AND INNOVATIVE FOOD HOLDINGS, INC., A
FLORIDA CORPORATION, AS GRANTEE, RECORDED ON MAY ___, 2015 AS DOCUMENT NO.
________________.








P.I.N.:  15-21-202-066-0000


Common Address:  2528 South 27th Avenue, Broadview, Illinois
 
 
 
 
A-1

--------------------------------------------------------------------------------

 